Quinn, Chief Judge
(dissenting):
When proposed instructions were being considered, defense counsel informed the law officer that the charge and the evidence presented “an all or nothing proposition” in that the specification alleged the accused “assaulted” Clark “by shooting him” and the defense “position is that this did not occur.” This was indeed a correct assessment. Either the Government witnesses, who testified that the accused deliberately shot Clark, were believed, and the accused was guilty as charged, or the accused, who testified that he merely held the gun, was believed, and acquittal was required. There were no “pitfalls ... to entrap” the court members into mistaken conclusions as the result of particular findings of fact. United States v Lyon, 15 USCMA 307, 312-313, 35 CMR 279. See also United States v Acfalle, 12 USCMA 465, 31 CMR 51. In my opinion, therefore, the instructions adequately covered the legal and factual issues. The law officer advised the court members that the law presumes the acccused “to be innocent of the charges against him” and that to find the accused guilty of the charges they must be satisfied beyond a reasonable doubt that, “with unlawful force or violence,” he “assaulted” Clark “by shooting him with a revolver.” He also instructed them that the “act of violence must be unlawful, that is, without legal justification or excuse and without the lawful consent of the victim.” He further called attention to the evidence of accused’s peaceable character, and instructed that the law “recognizes that a person having a peaceable character is less likely to assault another than is a person having a violent character.” Thus, the instructions required the court members to find beyond a reasonable doubt that the accused actually shot Clark; otherwise they had to “presume” him to be innocent. In my opinion, the instructions required the court members to consider the accused’s version of the incident, as well as the Government’s, and to acquit the accused if they entertained a reasonable doubt that he shot Clark.
As to Point III, it is, in my opinion, fanciful to suggest, as the majority do, that the court members might conclude from the instructions that an unintentional discharge of the gun would constitute a violation of the regulation’s prohibition against “using the weapon in any manner.” As I read the instructions, they were sufficient to explain the meaning of the regulation.
The evidence of other misconduct, which is mentioned in Point IV, was not, in my view, prejudicial to the accused. United States v Kirby, 16 USCMA 517, 37 CMR 137.
I would affirm the decision of the board of review.